Citation Nr: 0941078	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  05-04 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to or aggravated by his service-connected 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1969 until 
August 1972.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 2003 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

This matter was previously before the Board in May 2008; the 
Board denied service connection for hypertension.  The 
Veteran appealed the Board's May 2008 decision to the United 
States Court of Appeals for Veterans Claims (Court), which in 
a November 2008 order granted the parties' joint motion for 
remand, vacating the Board's May 2008 decision and remanding 
the case for compliance with the terms of the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he developed hypertension due to 
service, secondary to his service-connected diabetes 
mellitus, or alternatively that it is aggravated by his 
service-connected diabetes mellitus.

The Veteran was provided a VA examination in May 2004.  The 
examiner opined that with the Veteran's lack of any diabetic 
nephropathy and his being obese, his hypertension "is 
unlikely caused by diabetes."  The examiner thus 
rationalized that the Veteran's hypertension was not likely 
to be caused by his diabetes, based on his examination of the 
Veteran and after his review of the claims file.  However, 
the May 2004 VA examiner did not provide an opinion as to 
whether the Veteran's hypertension was aggravated by his 
service-connected diabetes mellitus.  Therefore, a new VA 
examination shall be provided to determine the whether the 
Veteran's hypertension is aggravated by service-connected 
diabetes, as ordered by the October 2008 joint motion for 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); 
see also Forcier v. Nicholson 19 Vet. App. 414, 425 (2006) 
(holding that the duty to ensure compliance with the Court's 
order extends to the terms of the agreement struck by the 
parties that forms the basis of the joint motion to remand).  

Additionally, the Veteran has submitted a new private medical 
opinion, by Dr. P.F.O.L., wherein the doctor opined that the 
Veteran's cerebrovascular accident (CVA) was the effect of 
his diabetic condition with other base conditions, which 
multiplied his risk of tromboembolic events.  The Veteran 
requested that this evidence be reviewed by the agency of 
original jurisdiction (AOJ).  This evidence was received 
without a waiver of the Veteran's right to have evidence 
considered as an initial matter by the RO.  See 38 C.F.R. 
§19.9.  Therefore, this additional evidence must be 
considered by the RO before further appellate review.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine whether the 
Veteran's service-connected the nature, 
hypertension has been aggravated by his 
service-connected diabetes mellitus.  

The claims folder should be made 
available to and be reviewed by the 
examiner. All indicated studies should 
be performed, and all findings should 
be reported and explained in detail. 
The examiner should opine as to whether 
it is at least as likely as not (that 
is, at least a 50 percent or more 
degree of probability) that any 
hypertension found to be present has 
been aggravated by the Veteran's 
service-connected diabetes mellitus.  
If the examiner finds that the 
Veteran's hypertension is aggravated by 
his diabetes mellitus or service, the 
examiner should also opine, if 
possible, to what extent it was 
aggravated beyond the natural 
progression of the disorder due to the 
diabetes mellitus or service.

In discussing his/her opinions, the 
examiner should acknowledge the 
Veteran's lay statements of record 
relating to the onset of the Veteran's 
disorder, as well as the medical 
evidence of record, including service 
medical records.  The rationale for all 
opinions expressed should be provided 
in a legible report.

2.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
Veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

 
